DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 01 February 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 22-23, 25-28, 31-33, 35-36, 38-47, 49-52 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Vincent H. Anderson (Reg. No. 54,962) on 15 February 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 22, 32, 42 have been amended as follows:

22. (Currently amended) A motor vehicle management system of a motor vehicle, comprising:
an entertainment system in the motor vehicle to provide in-vehicle entertainment; and
a processing device:
to identify an operator of the motor vehicle as a temporary authorized operator and apply a vehicle context in response to a determination that the identified operator is the temporary authorized operator, including application of a speed limitation on use of the motor vehicle based on the identification of the temporary authorized operator and limited control of the entertainment system; and
to determine a threat level for the motor vehicle based on a location context of the motor vehicle when the motor vehicle is parked, in response to detection of suspicious activity related to the motor vehicle, and execute a threat alert operation 

32. (Currently amended) A method for motor vehicle management of a motor vehicle, comprising:
identifying an operator of the motor vehicle as a temporary authorized operator; and
applying, in response to a determination that the identified operator is the temporary authorized operator, a safety context for the motor vehicle including application of a speed limitation on use and limited control of an entertainment system of the motor vehicle, including determining a threat level for the motor vehicle based on a location context of the motor vehicle when the motor vehicle is parked, in response to detection of suspicious activity related to the motor vehicle, and executing a threat alert operation based on the determination of the threat level, including triggering of a security operation in response to the threat level, with different security operations for different threat levels.

42. (Currently amended) A motor vehicle management system of a motor vehicle, comprising:
a processor device configured to identify an operator of the motor vehicle as a temporary authorized operator, and apply, in response to a determination that the identified operator is the temporary authorized operator, a vehicle context for the motor vehicle, including application of a speed limitation on use of the motor vehicle based on the identification of the temporary authorized operator and limited control of an entertainment system of the motor vehicle; and
the processor further configured to determine a threat level for the motor vehicle based on a location context of the motor vehicle when the motor vehicle is parked, in response to detection of suspicious activity related to the motor vehicle, and execute a threat alert operation based on the determination of the threat level, including triggering of a security operation in response to the threat level, with different security operations for different threat levels.

Allowable Subject Matter
Claims 22, 23, 25-28, 31-33, 35, 36, 38-47, 49-52 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 22, the prior art of record does not show or suggest the combination of the following limitations: “to identify an operator of the motor vehicle as a temporary authorized operator and apply a vehicle context in response to a determination that the identified operator is the temporary authorized operator, including application of a speed limitation on use of the motor vehicle based on the identification of the temporary authorized operator and limited control of the entertainment system; and
to determine a threat level for the motor vehicle based on a location context of the motor vehicle when the motor vehicle is parked, in response to detection of suspicious activity related to the motor vehicle, and execute a threat alert operation based on the determination of the threat level”.

Regarding claims 32 and 42, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 22.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Berg US Patent No. 9,775,565 teaches device and system for monitoring operator biometric condition and blood alcohol presence to prevent driving of a vehicle by an alcohol or otherwise impaired operator.

2.	Bhattacha US Patent Application Publication No. 2020/0273268 teaches system and method for interfacing with a vehicular controller area network.

3.	Ricci US Patent Application Publication No. 2013/0204943 teaches on board vehicle networking module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633